Case 7:21-cr-00016-EKD Document 19 Filed 05/03/21 Page1ofi Pageid#: 23

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION

UNITED STATES OF AMERICA
Vv. Criminal Action No. 7:21CR16

Gregory Thomas Holland

in the presence of John Lichtenstein, my counsel, who has fully explained the
charges contained in the information against me, and having received a copy of the
information from the United States Attorney before being called upon to plead, | hereby
plead guilty to said information and counts 1 and 2 thereof. | have been advised of the
maximum punishment which may be imposed by the court for this offense. My plea of
guilty is made knowingly and voluntarily and without threat of any kind or without

promises other than those disclosed here in open court.

oN
— a4\ >)

Signature of Defendant

s|a\zi
Date

 

Cr Sen GIO A

Witness
